1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant's election with traverse of the species in which the co-polyamino acid is Formula XXXXa (paragraph [0226]) in the reply filed on October 19, 2022 is acknowledged.  The traversal is on the ground(s) that the species are sufficiently related that a thorough search for the subject matter of any one species would encompass a search for the subject matter of the remaining species, and that the entire application can be searched and examined without serious burden.  This is not found persuasive because the number of species of co-polyamino acid encompassed by the instant claims is literally uncountable.  The co-polyamino acids differ markedly in structure from one another, and there is no single text and/or structure search that could comprehensively cover all co-polyamino acids encompassed within the scope of the instant claims.  The species have acquired a separate status in the art due to their recognized divergent subject matter; and the species require a different field of search, i.e. searching different classes/subclasses, searching different electronic resources, and employing different search strategies and search queries.
The requirement is still deemed proper and is therefore made FINAL.
3.	The claim for priority set forth in the Application Data Sheet filed March 22, 2021 and at page 1, line 7, of the specification is objected to because the relationship between the instant application and parent application 16/213,963 is incorrect.  The instant application is a continuation-in-part, rather than a continuation, of the parent application ‘963 because of the presence of subject matter in the instant application which is not present in the original disclosure of the parent application ‘963.  The subject matter which is present in the instant application but which is not present in the original disclosure of the parent application ‘963 is the definitions of the variables A, A1, A2, A3, B, and Cx in instant claim 1 in which instead of A, A1, A2, and A3 being required to comprise a linear or branched alkyl radical, these radicals alternatively can comprise a saturated, unsaturated or aromatic ring without any linear or branched alkyl radical being present; in which instead of B being required to comprise a linear or branched alkyl radical, this radical alternatively can comprise an aromatic ring or unsubstituted ether or polyether radical without any linear or branched alkyl radical being present; and in which instead of Cx being required to comprise a linear or branched monovalent alkyl radical, this radical alternatively can comprise a cyclic part without any linear or branched monovalent alkyl radical being present.  See the Office action in the parent application ‘963, mailed September 22, 2020, section 4, for an explanation as to why this claim language is not supported in the original disclosure of the parent application ‘963.  The examiner recognizes that claim 1 of the instant application, being an originally filed claim, forms part of the original disclosure of the instant application.  See 37 CFR 1.115(a)(1).  This objection is not a new matter objection under 35 U.S.C. 132 and/or a rejection for lack of written description made under 35 U.S.C. 112(a), but rather is an objection to the priority claim.  Correction is required.
4.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: At page 3, paragraph [00010], line 3, the period after “insulins” (second occurrence) should be deleted.  Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The full definitions of the variables A, A1, A2, A3, B, and Cx, as set forth in instant claim 1, are not recited verbatim in the specification.  See section 3 above, which identifies the currently claimed subject matter which is not disclosed in the parent application 16/213,963 and which also is not recited verbatim in the instant specification.
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  At claim 1, page 198, lines 3-8, it is unclear how the specific A’ formulas fit in to Formula VIII.  In formula VIII, the A’ group appears to be divalent.  However, the specific A’ group of Formula VIII’ appears to be monovalent (assuming that attachment is permitted through the A1 group), and the specific A’ group of Formula VIII’’’ is at least trivalent (assuming that attachment is permitted through the A1 and A3 groups, with an additional valence for the second * in the structure).  The ultimate structure of the claimed GpA group of Formula VIII is unclear.  Claim 1 at page 199, lines 1-2, states that “* indicates the attachment sites of the different groups bound by amide functions”.  However, the right-hand terminus of GpG is required to be NH (regardless of whether Formula XI or XI’ is chosen), and the left-hand terminus of GpA is required to be NH.  Two NH groups, when joined, do not form an amide group, and accordingly the claim appears to be self-contradictory.  At claim 1, page 199, line 16, the “and/or” terminology is unclear.  It is unclear what the difference is between an alkyl radical “and substituted by” a saturated, unsaturated, or aromatic ring, and an alkyl radical “or substituted by” a saturated, unsaturated, or aromatic ring.  To the extent that the “or” implies that the saturated, unsaturated, or aromatic ring radical is an alternative to the linear or branched alkyl radicals, the phrase “comprising from 1 to 8 carbon atoms” is incorrect because the smallest possible ring requires at least 3 carbon atoms.  At the least, it is believed that “comprising from 1 to 8 carbon atoms” should be moved so that it clearly serves as a limitation only for the “linear or branched alkyl radicals” limitation.  For analogous reasons, the “and/or” language in the definitions of the variables B and Cx in claim 1 also renders the claim indefinite.  At claim 1, page 199, lines 18-19, the phrase “an aromatic ring comprising from 1 to 9 carbon atoms” is indefinite, because the smallest possible aromatic ring comprises 3 carbon atoms.  At claim 1, page 200, line 5, the limitation “branched alkyl radical of 1 to 8 carbon atoms” is indefinite, because the smallest possible branched alkyl radical comprises 4 carbon atoms.  At claim 1, page 200, lines 12, 14, 15, 19, and 21, and page 201, line 3, the term “PLG” is not defined.  It is not clear for what this term stands.  At claim 1, page 200, last line, the use of the term “or” indicates that the ratio M is based upon just one of glutamic units and aspartic units, even if both are present in the co-polyamino acid.  It is not clear if this was intended by the Inventor.  There is no antecedent basis in the claim for the phrase “the PLG chains” at claim 1, page 201, line 3.  Further, there is no previous mention in the claim that multiple chains are present.  In the response filed October 19, 2022 to the election of species requirement, Applicant elected the species of formula XXXXa (paragraph [0226]).  However, the elected species is incompletely defined in paragraph [0226] of the specification.  In particular, formula XXXXa includes a variable Q, which “has the meaning given above”.  See page 66, line 12.  However, Q is not used or defined anywhere above paragraph [0226] of the specification.  Further, the elected species as defined in paragraph [0226] of the specification permits the salt-forming cation to be any alkaline cation, including Li+, Rb+, Cs+, and Fr+.  This contradicts claim 1, last two lines, which limits the alkali metal salts to Na+ and K+.  To the extent that claim 1 encompasses the elected species, claim 1 is therefore indefinite because it is incomplete and self-contradictory.
6.	Claim 1 is objected to because of the following informalities:  At claim 1, page 198, line 3, the second hyphen preceding “GpA” should be deleted.  At claim 1, page 198, line 5, “In” should be changed to “in”.  Throughout claim 1, the ends of the various variable definitions are denoted using differing punctuation.  For example, at claim 1, page 197, line 16, the definition of GpR ends with a semicolon; at claim 1, page 198, line 2, there is no punctuation at the end of the definitions of GpG and GpH and GpA; at claim 1, page 198, line 12, the definition of GpL ends with a comma; and at claim 1, page 200, line 11, the definition of R ends with a colon.  Punctuation should be standardized throughout the claims in order to clarify claim structure and in order to clarify at what point each variable definition ends and the next one begins.  At claim 1, page 199, line 16, “selected” should be inserted before “from”.  At claim 1, page 200, line 7, “in” should be changed to “from”.  At claim 1, page 200, line 10, “or” (first occurrence) should be changed to “and” so that standard Markush terminology is used.  At claim 1, page 200, line 17, “and” should be changed to “or”.  At claim 1, page 201, line 6, “in” should be changed to “from” so that standard Markush terminology is used.  Appropriate correction is required.
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.	Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6-16, 19-21 and 23-28 of copending Application No. 16/902,176 (reference application) in view of Soula (U.S. Patent Application Publication 2013/0178415) and Manderscheid et al (U.S. Patent Application Publication 2016/0030672).  Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘176 application claims aqueous injectable solutions whose pH is from 6.0 to 8.0, comprising a basal insulin whose insulin pI ranges from 5.8 to 8.5, and comprising a co-polyamino acid consisting of glutamic and aspartic units and hydrophobic radicals having the same structures recited in the instant claim.  The ‘176 application does not claim a solution additionally comprising m-cresol.  Soula teaches an injectable aqueous solution having a pH from 6.0 to 8.0 and comprising a basal insulin whose pI is between 5.8 and 8.5; m-cresol; and a co-polyamino acid consisting of glutamic acid and/or aspartic acid residues modified in part with a hydrophobic radical.  See, e.g., the Abstract and paragraphs [0328], [0407], and [0409].  Manderscheid et al teach that m-cresol is a commonly used preservative in insulin based drugs.  See paragraphs [0029] and [0055].  It would have been obvious to one of ordinary skill in the art to include m-cresol in the claimed aqueous compositions of the ‘176 application, because Soula teaches including m-cresol in analogous compositions (comprising insulin and the same type of co-polyamino acid modified with hydrophobic groups), and because Manderscheid et al teach that m-cresol is commonly used in insulin based drugs with the expected benefit of a preservative function.  It would further have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine all operable and optimal m-cresol concentrations for the insulin-containing solutions claimed by the ‘176 application as modified above by Soula and Manderscheid et al, because component concentration is an art-recognized result-effective variable which is routinely determined and optimized in the pharmaceutical arts. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
9.	Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-17, and 19 of copending Application No. 16/213,748 (reference application) in view of Soula (U.S. Patent Application Publication 2013/0178415) and Manderscheid et al (U.S. Patent Application Publication 2016/0030672).  Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘748 application claims aqueous injectable solutions whose pH is from 6.0 to 8.0, comprising a basal insulin whose insulin pI ranges from 5.8 to 8.5, and comprising a co-polyamino acid consisting of glutamic and aspartic units and hydrophobic radicals having the same structures recited in the instant claims.  The ‘748 application does not claim a solution additionally comprising m-cresol.  Soula teaches an injectable aqueous solution having a pH from 6.0 to 8.0 and comprising a basal insulin whose pI is between 5.8 and 8.5; m-cresol; and a co-polyamino acid consisting of glutamic acid and/or aspartic acid residues modified in part with a hydrophobic radical.  See, e.g., the Abstract and paragraphs [0328], [0407], and [0409].  Manderscheid et al teach that m-cresol is a commonly used preservative in insulin based drugs.  See paragraphs [0029] and [0055].  It would have been obvious to one of ordinary skill in the art to include m-cresol in the claimed aqueous compositions of the ‘748 application, because Soula teaches including m-cresol in analogous compositions (comprising insulin and the same type of co-polyamino acid modified with hydrophobic groups), and because Manderscheid et al teach that m-cresol is commonly used in insulin based drugs with the expected benefit of a preservative function.  It would further have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine all operable and optimal m-cresol concentrations for the insulin-containing solutions claimed by the ‘748 application as modified above by Soula and Manderscheid et al, because component concentration is an art-recognized result-effective variable which is routinely determined and optimized in the pharmaceutical arts. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
10.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 10,548,952 in view of Soula (U.S. Patent Application Publication 2013/0178415) and Manderscheid et al (U.S. Patent Application Publication 2016/0030672).  The ‘952 patent claims aqueous injectable solutions whose pH is from 6.0 to 8.0, comprising a basal insulin whose insulin pI ranges from 5.8 to 8.5, and comprising a co-polyamino acid consisting of glutamic and aspartic units and hydrophobic radicals.  The hydrophobic radicals recited in the claims of the ‘952 patent correspond to Formula X recited in the instant claims in which g=a=h=0.  Note that the ‘952 patent’s GpA radical of formula III corresponds to GpL, Formula XII, as recited in the instant claims.  The ‘952 patent does not claim a solution additionally comprising m-cresol.  Soula teaches an injectable aqueous solution having a pH from 6.0 to 8.0 and comprising a basal insulin whose pI is between 5.8 and 8.5; m-cresol; and a co-polyamino acid consisting of glutamic acid and/or aspartic acid residues modified in part with a hydrophobic radical.  See, e.g., the Abstract and paragraphs [0328], [0407], and [0409].  Manderscheid et al teach that m-cresol is a commonly used preservative in insulin based drugs.  See paragraphs [0029] and [0055].  It would have been obvious to one of ordinary skill in the art to include m-cresol in the claimed aqueous compositions of the ‘952 patent, because Soula teaches including m-cresol in analogous compositions (comprising insulin and the same type of co-polyamino acid modified with hydrophobic groups), and because Manderscheid et al teach that m-cresol is commonly used in insulin based drugs with the expected benefit of a preservative function.  It would further have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine all operable and optimal m-cresol concentrations for the insulin-containing solutions claimed by the ‘952 patent as modified above by Soula and Manderscheid et al, because component concentration is an art-recognized result-effective variable which is routinely determined and optimized in the pharmaceutical arts. 
11.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,383,920 in view of Soula (U.S. Patent Application Publication 2013/0178415) and Manderscheid et al (U.S. Patent Application Publication 2016/0030672).  The ‘920 patent claims aqueous injectable solutions whose pH is from 6.0 to 8.0, comprising a basal insulin whose insulin pI ranges from 5.8 to 8.5, and comprising a co-polyamino acid consisting of glutamic and aspartic units and hydrophobic radicals.  The hydrophobic radicals recited in the claims of the ‘920 patent correspond to Formula X recited in the instant claims in which g=a=h=0.  Note that the ‘920 patent’s GpA radical of formula III corresponds to GpL, Formula XII, as recited in the instant claims.  The ‘920 patent does not claim a solution additionally comprising m-cresol.  Soula teaches an injectable aqueous solution having a pH from 6.0 to 8.0 and comprising a basal insulin whose pI is between 5.8 and 8.5; m-cresol; and a co-polyamino acid consisting of glutamic acid and/or aspartic acid residues modified in part with a hydrophobic radical.  See, e.g., the Abstract and paragraphs [0328], [0407], and [0409].  Manderscheid et al teach that m-cresol is a commonly used preservative in insulin based drugs.  See paragraphs [0029] and [0055].  It would have been obvious to one of ordinary skill in the art to include m-cresol in the claimed aqueous compositions of the ‘920 patent, because Soula teaches including m-cresol in analogous compositions (comprising insulin and the same type of co-polyamino acid modified with hydrophobic groups), and because Manderscheid et al teach that m-cresol is commonly used in insulin based drugs with the expected benefit of a preservative function.  It would further have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine all operable and optimal m-cresol concentrations for the insulin-containing solutions claimed by the ‘920 patent as modified above by Soula and Manderscheid et al, because component concentration is an art-recognized result-effective variable which is routinely determined and optimized in the pharmaceutical arts.
12.	The effective filing date of instant claim 1 is deemed to be March 22, 2021, the filing date of the instant application.  Instant claim 1 is deemed not to be entitled under 35 U.S.C. 120 to the benefit of the filing date of parent application 16/213,963 because the parent application ‘963, under the test of 35 U.S.C. 112(a), does not disclose the full scope of the variables A, A1, A2, A3, B, and Cx as defined in instant claim 1.  See section 3 above for an explanation as to why these variables are deemed not to be disclosed in the parent application ‘963.
13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

14.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Chan (U.S. Patent Application Publication 2019/0216931).  Chan teaches aqueous injectable solutions whose pH is from 6.0 to 8.0, comprising a basal insulin whose insulin pI ranges from 5.8 to 8.5, and comprising a co-polyamino acid consisting of glutamic and aspartic units and hydrophobic radicals having the same structures recited in the instant claims.  See, e.g., the Abstract and the claims.  Chan also teaches including a preservative, such as m-cresol in a concentration of 10-44 mM.  See, e.g., paragraphs [0815]-[0817], [0871], [1304]-[1306], [1309], [1323], and [1324].  Chan also teaches a co-polyamino acid designated “B1” (see page 15, paragraph [0311], of Chan), which is identical to the co-polyamino acid designated “B2” (see page 172 of the instant specification).
	The disclosure of Chan relied upon in the above rejection is disclosed, under the test of 35 U.S.C. 112(a), in the foreign priority document FR 18/55934, to which Chan claims priority under 35 U.S.C. 119(a)-(d).  See, e.g., the Abstract; paragraphs [000568]-[000570], [000615], [000692]-[000-694], [000698], [000704], and [000705]; and the claims.  Accordingly, this disclosure of Chan is available as prior art under 35 U.S.C. 102(a)(2) against the instant claims.
	The disclosure of Chan relied upon in the above rejection is also disclosed, under the test of 35 U.S.C. 112(a), in provisional application 62/606,138, to which the U.S. application underlying Chan, 16/213,809, claims priority under 35 U.S.C. 119(e).  See, e.g., the Abstract; paragraphs [000426]-[000428] and [000473], page 104, lines 2-24; pages 105, lines 12-23; page 107, lines 4-31; and the claims.  Accordingly, this disclosure of Chan is again available as prior art under 35 U.S.C. 102(a)(2) against the instant claims.
15.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U.S. Patent No. 10,548,952.  The ‘952 patent claims aqueous injectable solutions whose pH is from 6.0 to 8.0, comprising a basal insulin whose insulin pI ranges from 5.8 to 8.5, and comprising a co-polyamino acid consisting of glutamic and aspartic units and hydrophobic radicals.  The hydrophobic radicals recited in the claims of the ‘952 patent correspond to Formula X recited in the instant claims in which g=a=h=0.  Note that the ‘952 patent’s GpA radical of formula III corresponds to GpL, Formula XII, as recited in the instant claims.  Further, the ‘952 patent teaches that the solution can additionally comprise m-cresol at a concentration of 10 to 40 mM.  See column 45, lines 1-7; column 47, lines 31-36; column 125, lines 63-66; column 126, lines 8-13, 23-26, 34-38, 45-48, and 55-58; column 127, lines 8-10, 25-28, and 53-60; column 128, lines 51-58; column 129, lines 12-25; column 130, lines 46-59; column 132, line 61 - column 133, line 6; column 133, lines 35-47; column 136, lines 52-63; and column 138, lines 51-58.
16.	Claims 1-6, 8-21, 23 and 24 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U.S. Patent No. 10,383,920.  The ‘920 patent claims aqueous injectable solutions whose pH is from 6.0 to 8.0, comprising a basal insulin whose insulin pI ranges from 5.8 to 8.5, and comprising a co-polyamino acid consisting of glutamic and aspartic units and hydrophobic radicals.  The hydrophobic radicals recited in the claims of the ‘920 patent correspond to Formula X recited in the instant claims in which g=a=h=0.  Note that the ‘920 patent’s GpA radical of formula III corresponds to GpL, Formula XII, as recited in the instant claims.  Further, the ‘920 patent teaches that the solution can additionally comprise m-cresol at a concentration of 10 to 40 mM.  See column 44, lines 11-17; column 46, lines 47-51; column 119, line 66 - column 120, line 2; column 120, lines 12-17, 28-31, 41-45, and 54-57; column 12, line 66 - column 121, line 2; column 121, lines 24-26 and 45-48; column 122, lines 11-18; column 123, lines 11-18 and 39-49; Table 5; and column 126, lines 10-17. 
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M. (EST).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
November 28, 2022